

116 HR 7934 IH: Energy Innovation Corps
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7934IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Mr. Lipinski introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of Energy to establish the Energy I-Corps program.1.Short titleThis Act may be cited as the Energy Innovation Corps.2.Energy I-Corps(a)In generalThe Secretary of Energy (hereinafter referred to as the Secretary), acting through the Technology Transfer Coordinator established in section 1001(a) of the Energy Policy Act of 2005 (42 U.S.C. 16391(a)), shall carry out a program to support commercial application education, training, professional development, and mentorship called the Energy Innovation Corps Program (hereinafter in this section referred to as Energy I-Corps).(b)PurposeThe purposes of Energy I-Corps shall be to help participants described in subsection (c) develop skills and to accelerate the commercial application of clean energy technologies and other technologies related to the mission of the Department of Energy.(c)ParticipantsThe Secretary shall carry out this program for participants consisting of—(1)employees at the National Laboratories; and(2)researchers, students, and clean energy entrepreneurs.(d)ActivitiesIn carrying out Energy I-Corps, the Secretary shall support—(1)commercial application education, training, and mentoring activities, including workshops, seminars, and short courses;(2)engagement with private sector entities to identify future research and development activities; and(3)any other activities that the Secretary determines to be relevant.(e)State and local partnershipsIn carrying out Energy I-Corps, the Secretary may engage in partnerships with National Laboratories, State and local governments, economic development organizations, and nonprofit organizations to broaden access to Energy I-Corps and support relevant activities under this subsection.(f)Federal coordinationIn carrying out Energy I-Corps, the Secretary may coordinate with any other Federal science agency program that carries out a similar program to support entrepreneurial and commercial application education, training, professional development, and mentorship in order to share best practices.(g)EvaluationThe Secretary shall submit 3 years after the enactment of this Act and every 3 years thereafter to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an evaluation on the long-term effectiveness of the Energy I-Corps program and the progress towards achieving the purposes of the program in subsection (a).(h)Authorization of appropriationsThere are authorized to be appropriated to the Technology Transfer Coordinator established in section 1001(a) of the Energy Policy Act of 2005 (42 U.S.C. 16391(a)) to carry out the activities authorized in subsection (a)—(1)for participants under subsection (c)(1) $3,000,000 for each of fiscal years 2021 through 2025; and(2)for participants under subsection (c)(2) $2,000,000 for each of fiscal years 2021 through 2025.